Exhibit 10.4

Halozyme Therapeutics, Inc.
Restricted Stock Units Agreement
under the
Halozyme Therapeutics, Inc.
2011 Stock Plan

1. Terminology. Unless otherwise provided in this Award Agreement, capitalized
terms used herein are defined in the Glossary at the end of this Award
Agreement, the Notice, or the Plan.

2. Vesting. All of the Restricted Stock Units are nonvested and forfeitable as
of the Grant Date. So long as your Service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur, the
Restricted Stock Units will become vested and nonforfeitable in accordance with
the vesting schedule set forth in the Notice. Except for the circumstances, if
any, described in the Notice, none of the Restricted Stock Units will become
vested and nonforfeitable after your Service ceases.

3. Termination of Employment or Service. Unless otherwise provided in the
Notice, if your Service with the Company ceases for any reason, all Restricted
Stock Units that are not then vested and nonforfeitable will be forfeited to the
Company immediately and automatically upon such cessation without payment of any
consideration therefor and you will have no further right, title or interest in
or to such Restricted Stock Units or the underlying shares of Stock.

4. Restrictions on Transfer. Neither this Award Agreement nor any of the
Restricted Stock Units may be assigned, transferred, pledged, hypothecated or
disposed of in any way, whether by operation of law or otherwise, and the
Restricted Stock Units shall not be subject to execution, attachment or similar
process. All rights with respect to this Award Agreement and the Restricted
Stock Units shall be exercisable during your lifetime only by you or your
guardian or legal representative.

5. Dividend Equivalent Payments. On each dividend payment date for each cash
dividend (regular or extraordinary) on the Stock, the Company will credit your
equity award account with dividend equivalents in the form of additional
Restricted Stock Units. All such additional Restricted Stock Units shall be
subject to the same vesting requirements applicable to the Restricted Stock
Units in respect of which they were credited and shall be settled in accordance
with, and at the time of, settlement of the vested Restricted Stock Units to
which they are related. The number of Restricted Stock Units to be credited
shall equal the quotient, rounded to such fraction as determined by the
Committee, calculated by dividing (a) by (b), where “(a)” is the product of
(i) the cash dividend payable per share of Stock, multiplied by (ii) the number
of Restricted Stock Units credited to your account as of the record date, and
“(b)” is the Fair Market Value of a share of Stock on the dividend payment date.
If your vested Restricted Stock Units have been settled after the record date
but prior to the dividend payment date, any Restricted Stock Units that would be
credited pursuant to the preceding sentence shall be settled on or as soon as
practicable after the dividend payment date. Nothing herein shall preclude the
Committee from exercising its discretion under the Plan to determine whether to
eliminate fractional units or credit fractional units to accounts, and the
manner in which fractional units will be credited.

6. Settlement of Restricted Stock Units.

(a) Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the Restricted Stock Units, the consideration for which shall be
services rendered to the Company or for its benefit. The Company will issue to
you, in settlement of your Restricted Stock Units and subject to the provisions
of Section 7 below, the number of whole shares of Stock that equals the number
of whole Restricted Stock Units that become vested, and such vested Restricted
Stock Units will terminate and cease to be outstanding upon such issuance of the
shares. Upon issuance of such shares, the Company will determine the form of
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
and may deliver such shares on your behalf electronically to the Company’s
designated stock plan administrator or such other broker-dealer as the Company
may choose at its sole discretion, within reason.

(b) Timing of Settlement. Your Restricted Stock Units will be settled by the
Company, via the issuance of Stock as described herein, on the date that the
Restricted Stock Units become vested and nonforfeitable. However, if a scheduled
issuance date falls on a Saturday, Sunday or federal holiday, such issuance date
shall instead fall on the next following day that the principal executive
offices of the Company are open for business. In all cases, the issuance and
delivery of shares under this Award Agreement is intended to comply with
Treasury Regulation Section 1.409A-1(b)(4) and shall be construed and
administered in such a manner. If you die after vesting but before settlement,
your Restricted Stock Units shall be paid to your estate.

7. Tax Withholding.

(a) On or before the time you receive a distribution of the shares subject to
your Restricted Stock Units, or at any time thereafter as requested by the
Company, you may satisfy any federal, state, local or foreign tax withholding
obligation relating to your Restricted Stock Units by any of the following
means, which you must elect in advance by making an appropriate election via the
account established under your name with E*TRADE Financial or such other
brokerage firm selected by the Company (the “Brokerage Account”), or by such
other method acceptable to the Committee if you do not have a Brokerage Account,
at such time or times specified by the Committee: (i) tendering a cash payment
that covers your tax withholding obligation by depositing such cash payment into
your Brokerage Account or providing it directly to the Company on or before the
date your Restricted Stock Units vest; or (ii) authorizing a net share
settlement transaction under which the Company will withhold from the shares
otherwise issuable to you in connection with your Restricted Stock Units a
number of shares the Fair Market Value of which is sufficient to cover the tax
withholding obligation and issuing to you the remaining shares in settlement of
your Restricted Stock Units on the date your Restricted Stock Units vest. The
Committee shall have discretion to allow any other method of satisfying tax
withholding obligations as it may determine to be adequate.

(b) Notwithstanding anything to the contrary set forth herein, the Company will
satisfy the tax withholding obligations relating to your Restricted Stock Units
through a net share settlement transaction (as described above) on the date your
Restricted Stock Units vest in the following circumstances: (i) you do not make
an election in a form acceptable to the Committee on or prior to the date your
Restricted Stock Units vest regarding the method of satisfaction of your tax
withholding obligation; or (ii) you timely elect to satisfy your tax withholding
obligation via tendering a cash payment as provided above, but as of the date
your Restricted Stock Units vest there are insufficient funds in your Brokerage
Account or received by the Company to cover the tax withholding obligation.

(c) Any shares of Stock withheld to satisfy any tax withholding obligations
shall not exceed the amount determined by the applicable minimum statutory
withholding rates.

(d) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Stock.
In the event the Company’s obligation to withhold arises prior to the delivery
to you of Stock or it is determined after the delivery of Stock to you that the
amount of the Company’s withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

8. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Stock, the number of
outstanding Restricted Stock Units shall, without further action of the
Committee, be adjusted to reflect such event; provided, however, that any
fractional Restricted Stock Units resulting from any such adjustment shall be
eliminated. Adjustments under this paragraph will be made by the Committee,
whose determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.

(b) Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Stock
shall be converted into other securities, the Restricted Stock Units shall
pertain to and apply to the securities to which a holder of the number of shares
of Stock subject to the Restricted Stock Units would have been entitled. If the
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity or other property (including cash),
then the rights of the Company under this Award Agreement shall inure to the
benefit of the Company’s successor, and this Award Agreement shall apply to the
securities or other property (including cash) to which a holder of the number of
shares of Stock subject to the Restricted Stock Units would have been entitled,
in the same manner and to the same extent as the Restricted Stock Units.
Notwithstanding the foregoing, in the event of any transaction resulting in a
Change in Control of the Company, the Restricted Stock Units will terminate upon
the effective time of such Change in Control unless provision is made by the
Company in connection with the transaction for the continuation or assumption of
the Restricted Stock Units by, or for the substitution of equivalent awards of,
the surviving or successor entity or a parent thereof. All determinations as to
whether any, some or all outstanding Restricted Stock Units and, if any, which
such Restricted Stock Units, will be continued, assumed or substituted in a
transaction and whether any such substitution is for equivalent awards shall be
made in the sole discretion of the Committee, and such continuation, assumption,
or substitution may be effectuated without your consent.

9. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Award Agreement shall alter your employment status or other service
relationship with the Company, nor be construed as a contract of employment or
service relationship between the Company and you, or as a contractual right of
you to continue in the employ of, or in a service relationship with, the Company
for any period of time, or as a limitation of the right of the Company to
discharge you at any time with or without cause or notice and whether or not
such discharge results in the forfeiture of any nonvested and forfeitable
Restricted Stock Units or any other adverse effect on your interests under the
Plan.

10. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any shares of Stock that may be issued in settlement of the
Restricted Stock Units until such shares of Stock have been issued to you. No
adjustment shall be made for dividends, distributions, or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 5 of this Award Agreement with respect to dividend equivalent
payments or as otherwise permitted under the Plan.

11. The Company’s Rights. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

12. Restrictions on Issuance of Shares. The issuance of shares of Stock upon
settlement of the Restricted Stock Units shall be subject to and in compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities. No shares of Stock may be issued hereunder if the issuance
of such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Restricted Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Restricted Stock Units, the Company may
require you to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

13. Notices. All notices and other communications made or given pursuant to this
Award Agreement shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Committee, care of the Company
for the attention of its Secretary at its principal executive office or, in
either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of Restricted Stock Units by electronic means or to
request your consent to participate in the Plan or accept this award of
Restricted Stock Units by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. Entire Agreement. This Award Agreement, together with the relevant Notice
and the Plan, contain the entire agreement between the parties with respect to
the Restricted Stock Units granted hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Award Agreement with respect to the Restricted
Stock Units granted hereunder shall be void and ineffective for all purposes.

15. Amendment. This Award Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Award Agreement may
not be modified in a manner that would have a materially adverse effect on the
Restricted Stock Units as determined in the discretion of the Committee, except
as provided in the Plan or in a written document signed by each of the parties
hereto.

16. 409A Savings Clause. This Award Agreement and the Restricted Stock Units
granted hereunder are intended to fit within the “short-term deferral” exemption
from Section 409A of the Code as set forth in Treasury
Regulation Section 1.409A-1(b)(4). In administering this Award Agreement, the
Company shall interpret this Award Agreement in a manner consistent with such
exemption. Notwithstanding the foregoing, if it is determined that the
Restricted Stock Units fail to satisfy the requirements of the short-term
deferral rule and are otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
separation from service, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of additional taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2). For
purposes of Section 409A of the Code, the payment of dividend equivalents under
Section 5 of this Award Agreement shall be construed as earnings and the time
and form of payment of such dividend equivalents shall be treated separately
from the time and form of payment of the underlying Restricted Stock Units.

17. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of Restricted Stock Units and
shall not be liable to you for any adverse tax consequences to you arising in
connection with this award. You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this award and by signing the Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.

18. Conformity with Plan. This Award Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Award Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Award Agreement or any matters as to which this Award Agreement is silent, the
Plan shall govern. A copy of the Plan is available on the Company’s intranet or
upon written request to the Committee.

19. No Funding. This Award Agreement constitutes an unfunded and unsecured
promise by the Company to issue shares of Stock in the future in accordance with
its terms. You have the status of a general unsecured creditor of the Company as
a result of receiving the grant of Restricted Stock Units.

20. Effect on Other Employee Benefit Plans. The value of the Restricted Stock
Units subject to this Award Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating your benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.

21. Governing Law. The validity, construction, and effect of this Award
Agreement, and of any determinations or decisions made by the Committee relating
to this Award Agreement, and the rights of any and all persons having or
claiming to have any interest under this Award Agreement, shall be determined
exclusively in accordance with the laws of the State of Delaware, without regard
to its provisions concerning the applicability of laws of other jurisdictions.
Any suit with respect hereto will be brought in the federal or state courts in
the district which includes the city or town in which the Company’s principal
executive office is located, and you hereby agree and submit to the personal
jurisdiction and venue thereof.

22. Headings. The headings in this Award Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Award Agreement.

23. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Award Agreement, all information
with respect to the Plan and the Restricted Stock Units, and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.

24. No Future Entitlement. By your signing the Notice, you acknowledge and agree
that: (i) the grant of a restricted stock unit award is a one-time benefit which
does not create any contractual or other right to receive future grants of
restricted stock units, or compensation in lieu of restricted stock units, even
if restricted stock units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the restricted
stock units is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of the restricted stock
units is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
the restricted stock units ceases upon termination of Service with the Company
or transfer of employment from the Company, or other cessation of eligibility
for any reason, except as may otherwise be explicitly provided in this Award
Agreement; (vi) the Company does not guarantee any future value of the
restricted stock units; and (vii) no claim or entitlement to compensation or
damages arises if the restricted stock units decrease or do not increase in
value and you irrevocably release the Company from any such claim that does
arise.

25. Personal Data. For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage the restricted stock units or effect a Corporate
Transaction. You understand that you may, at any time, request a list with the
names and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a restricted stock unit award.

26. Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

{Glossary begins on next page}

1

GLOSSARY

(a) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Halozyme
Therapeutics, Inc. (including but not limited to joint ventures, limited
liability companies, and partnerships). For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether through the ownership of voting securities, by
contract or otherwise.

(b) “Award Agreement” means this document, as amended from time to time,
together with the Plan which is incorporated herein by reference.

(c) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.

(d) “Committee” means the Compensation Committee or other committee of the Board
of Directors of the Company duly appointed to administer the Plan and having
such powers as shall be specified by the Board of Directors.

(e) “Company” means Halozyme Therapeutics, Inc. and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control (as defined in the Plan) has occurred, Company shall mean only Halozyme
Therapeutics, Inc.

(f) “Fair Market Value” has the meaning set forth in the Plan. The Plan
generally defines Fair Market Value to mean the closing price per share of Stock
on the relevant date on the principal exchange or market on which the Stock is
then listed or admitted to trading or, if no sale is reported for that date, the
last preceding business day on which a sale was reported.

(g) “Grant Date” means the effective date of a grant of Restricted Stock Units
made to you as set forth in the relevant Notice.

(h) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of Restricted Stock
Units made to you.

(i) “Plan” means the Halozyme Therapeutics, Inc. 2011 Stock Incentive Plan, as
amended from time to time.

(j) “Restricted Stock Unit” means the Company’s commitment to issue one share of
Stock at a future date, subject to the terms of the Award Agreement and the
Plan.

(k) “Service” means your employment, service as a non-executive director, or
other service relationship with the Company and its Affiliates. Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which you are employed or otherwise have a service
relationship is not Halozyme Therapeutics, Inc. or its successor or an Affiliate
of Halozyme Therapeutics, Inc. or its successor.

(l) “Stock” means the common stock, US$0.001 par value per share, of Halozyme
Therapeutics, Inc., as adjusted from time to time in accordance with Section 4.2
of the Plan.

(m) “You” or “Your” means the recipient of the Restricted Stock Units as
reflected on the applicable Notice. Whenever the word “you” or “your” is used in
any provision of this Award Agreement under circumstances where the provision
should logically be construed, as determined by the Committee, to apply to the
estate, personal representative, or beneficiary to whom the Restricted Stock
Units may be transferred by will or by the laws of descent and distribution, the
words “you” and “your” shall be deemed to include such person.

{End of Agreement}

2